
	
		II
		109th CONGRESS
		2d Session
		S. 3500
		IN THE SENATE OF THE UNITED STATES
		
			June 13, 2006
			Mr. Thomas (for himself,
			 Mr. Conrad, Mr.
			 Harkin, Mr. Roberts,
			 Ms. Collins, Mr. Dayton, Mr.
			 Salazar, Mr. Domenici,
			 Mr. Burns, Mr.
			 Dorgan, Mr. Thune,
			 Mr. Johnson, Mr. Nelson of Nebraska, Ms. Murkowski, and Ms.
			 Snowe) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  protect and preserve access of Medicare beneficiaries in rural areas to health
		  care providers under the Medicare program, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Rural Hospital and Provider Equity (HoPE) Act of
			 2006.
			(b)Table of
			 ContentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Fairness in the Medicare disproportionate share
				hospital (DSH) adjustment for rural hospitals.
					Sec. 3. Extension and Expansion of Medicare hold harmless
				provision under the prospective payment system for hospital outpatient
				department (HOPD) services.
					Sec. 4. Improvement of definition of low-volume hospital for
				purposes of the Medicare inpatient hospital payment adjustment.
					Sec. 5. Extension of Medicare wage index reclassifications for
				certain hospitals.
					Sec. 6. Extension of Medicare reasonable costs payments for
				certain clinical diagnostic laboratory tests furnished to hospital patients in
				certain rural areas.
					Sec. 7. Critical access hospital improvements.
					Sec. 8. Capital infrastructure revolving loan
				program.
					Sec. 9. Extension of Medicare incentive payment program for
				physician scarcity areas.
					Sec. 10. Extension of floor on medicare work geographic
				adjustment.
					Sec. 11. Medicare home health care planning
				improvements.
					Sec. 12. Rural health clinic improvements.
					Sec. 13. Community health center collaborative access
				expansion.
					Sec. 14. Applying add-on policy for home health services
				furnished in a rural area for 2007.
					Sec. 15. Use of medical conditions for coding ambulance
				services.
					Sec. 16. Extension of increased Medicare payments for ground
				ambulance services in rural areas.
					Sec. 17. Improvement in payments to retain emergency and other
				capacity for ambulances in rural areas.
					Sec. 18. Coverage of marriage and family therapist services and
				mental health counselor services under part B
				of the Medicare program.
					Sec. 19. Medicare remote monitoring pilot projects.
					Sec. 20. Facilitating the provision of telehealth services
				across State lines.
				
			2.Fairness in the
			 Medicare disproportionate share hospital (DSH) adjustment for rural
			 hospitalsSection
			 1886(d)(5)(F)(xiv)(II) of the Social Security
			 Act (42 U.S.C. 1395ww(d)(5)(F)(xiv)(II)) is amended—
			(1)by striking
			 or, in the case and all that follows through subparagraph
			 (G)(iv); and
			(2)by inserting at the end the following new
			 sentence: The preceding sentence shall not apply to any hospital with
			 respect to discharges occurring on or after October 1, 2006..
			3.Extension and
			 Expansion of Medicare hold harmless provision under the prospective payment
			 system for hospital outpatient department (HOPD) services
			(a)Extension
				(1)In
			 generalSection
			 1833(t)(7)(D)(i) of the Social Security Act (42 U.S.C. 1395l(t)(7)(D)(i)), as
			 amended by section 5105 of the Deficit Reduction Act of 2005 (Public Law
			 109–171), is amended—
					(A)in subclause
			 (I)—
						(i)by
			 striking (I);
						(ii)by
			 striking (iii)) located in a rural area and inserting
			 (iii)); and
						(iii)by
			 striking before January 1, 2006 and inserting before
			 January 1, 2009; and
						(B)by striking
			 subclause (II).
					(2)Effective
			 dateThe amendments made by paragraph (1) shall apply to covered
			 OPD services furnished on or after January 1, 2006.
				(b)Study and
			 Report
				(1)StudyThe
			 Secretary of Health and Human Services shall conduct a study to determine if,
			 under the prospective payment system for hospital outpatient department
			 services under section 1833(t) of the Social Security Act (42 U.S.C. 1395l(t)),
			 costs incurred by sole community hospitals (as defined in section
			 1886(d)(5)(D)(iii) of such Act (42 U.S.C. 1395ww(d)(5)(D)(iii))) located in
			 urban areas by ambulatory payment classification groups (APCs) exceed those
			 costs incurred by other hospitals located in urban areas.
				(2)ReportNot
			 later than January 1, 2008, the Secretary of Health and Human Services shall
			 submit to Congress a report on the study conducted under paragraph (1) together
			 with recommendations for such legislation and administrative action as the
			 Secretary determines to be appropriate.
				4.Improvement of
			 definition of low-volume hospital for purposes of the Medicare inpatient
			 hospital payment adjustmentSection 1886(d)(12)(C)(i) of the
			 Social Security Act (42 U.S.C.
			 1395ww(d)(12)(C)(i)) is amended by inserting (or, beginning with fiscal
			 year 2007, 2,000 discharges) after 800
			 discharges.
		5.Extension of
			 Medicare wage index reclassifications for certain hospitals
			(a)MMA
			 ProvisionSection 508 of the Medicare Prescription Drug,
			 Improvement, and Modernization Act of 2003 (42 U.S.C. 1395ww note) is amended
			 by adding at the end the following new subsection:
				
					(g)Three-year
				Extension for Certain Hospitals
						(1)In
				generalIn the case of a hospital described in paragraph
				(2)—
							(A)subsections
				(a)(3) and (b) shall be applied by substituting 6-year period
				for 3-year period; and
							(B)the limitation
				under subsection (e) shall not apply after March 31, 2007.
							(2)Hospital
				describedA hospital described in this paragraph is a
				hospital—
							(A)that is
				reclassified to an area under this section as of the day before the date of
				enactment of this subsection; and
							(B)(i)that is located in a
				State with less than 10 people per square mile; or
								(ii)(I)that is located in a
				rural area; and
									(II)for which the Secretary has
				determined the extension under this subsection to be
				appropriate.
									.
			(b)Additional
			 ProvisionThe Secretary of Health and Human Services shall extend
			 the special exception reclassification of a sole community hospital located in
			 a State with less than 10 people per square mile (made under the authority of
			 section 1886(d)(5)(I)(i) of the Social Security
			 Act (42 U.S.C. 1395ww(d)(5)(I)(i)) and contained in the final rule
			 promulgated by the Secretary in the Federal Register on August 11, 2004 (69
			 Fed. Reg. 49107)) for 3 years through fiscal year 2010.
			6.Extension of
			 Medicare reasonable costs payments for certain clinical diagnostic laboratory
			 tests furnished to hospital patients in certain rural areasSection 416(b) of the Medicare Prescription
			 Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat.
			 2282; 42 U.S.C. 1395l–4(b)) is amended by striking 2-year and
			 inserting 4-year.
		7.Critical access
			 hospital improvements
			(a)Clarification
			 of payment for clinical laboratory tests furnished by critical access
			 hospitals
				(1)In
			 generalSection 1834(g)(4) of the
			 Social Security Act (42 U.S.C.
			 1395m(g)(4)) is amended—
					(A)in the heading,
			 by striking no beneficiary
			 cost-sharing and inserting treatment of; and
					(B)by adding at the
			 end the following new sentence: “For purposes of the preceding sentence and
			 section 1861(mm)(3), clinical diagnostic laboratory services furnished by a
			 critical access hospital shall be treated as being furnished as part of
			 outpatient critical access services without regard to whether—
						
							(A)the individual
				with respect to whom such services are furnished is physically present in the
				critical access hospital at the time the specimen is collected;
							(B)such individual
				is registered as an outpatient on the records of, and receives such services
				directly from, the critical access hospital; or
							(C)payment is (or,
				but for this subsection, would be) available for such services under the fee
				schedule established under section
				1833(h).
							.
					(2)Effective
			 dateThe amendments made by paragraph (1) shall apply to cost
			 reporting periods beginning on or after October 1, 2003.
				(b)Elimination of
			 Isolation Test for cost-based ambulance reimbursement
				(1)In
			 generalSection 1834(l)(8) of the Social Security Act (42 U.S.C. 1395m(l)(8)) is
			 amended—
					(A)in subparagraph
			 (B)—
						(i)by
			 striking owned and; and
						(ii)by
			 inserting (including when such services are provided by the entity under
			 an arrangement with the hospital) after hospital;
			 and
						(B)by striking the
			 comma at the end of subparagraph (B) and all that follows and inserting a
			 period.
					(2)Effective
			 dateThe amendments made by this subsection shall apply to
			 services furnished on or after January 1, 2007.
				8.Capital
			 infrastructure revolving loan program
			(a)In
			 GeneralPart A of title XVI of the Public Health Service Act (42 U.S.C. 300q et
			 seq.) is amended by adding at the end the following new section:
				
					1603.Capital infrastructure revolving loan
		  program(a)Authority To Make and
				Guarantee Loans
							(1)Authority to
				make loansThe Secretary may make loans from the fund established
				under section 1602(d) to any rural entity for projects for capital
				improvements, including—
								(A)the acquisition
				of land necessary for the capital improvements;
								(B)the renovation or
				modernization of any building;
								(C)the acquisition
				or repair of fixed or major movable equipment; and
								(D)such other
				project expenses as the Secretary determines appropriate.
								(2)Authority to
				guarantee loans
								(A)In
				generalThe Secretary may guarantee the payment of principal and
				interest for loans made to rural entities for projects for any capital
				improvement described in paragraph (1) to any non-Federal lender.
								(B)Interest
				subsidiesIn the case of a guarantee of any loan made to a rural
				entity under subparagraph (A), the Secretary may pay to the holder of such
				loan, for and on behalf of the project for which the loan was made, amounts
				sufficient to reduce (by not more than 3 percent) the net effective interest
				rate otherwise payable on such loan.
								(b)Amount of
				LoanThe principal amount of a loan directly made or guaranteed
				under subsection (a) for a project for capital improvement may not exceed
				$5,000,000.
						(c)Funding
				Limitations
							(1)Government
				credit subsidy exposureThe total of the Government credit
				subsidy exposure under the Credit Reform Act of 1990 scoring protocol with
				respect to the loans outstanding at any time with respect to which guarantees
				have been issued, or which have been directly made, under subsection (a) may
				not exceed $50,000,000 per year.
							(2)Total
				amountsSubject to paragraph (1), the total of the principal
				amount of all loans directly made or guaranteed under subsection (a) may not
				exceed $250,000,000 per year.
							(d)Capital
				Assessment and Planning Grants
							(1)Nonrepayable
				grantsSubject to paragraph (2), the Secretary may make a grant
				to a rural entity, in an amount not to exceed $50,000, for purposes of capital
				assessment and business planning.
							(2)LimitationThe
				cumulative total of grants awarded under this subsection may not exceed
				$2,500,000 per year.
							(e)Termination of
				AuthorityThe Secretary may not directly make or guarantee any
				loan under subsection (a) or make a grant under subsection (d) after September
				30,
				2010.
						.
			(b)Rural Entity
			 DefinedSection 1624 of the Public
			 Health Service Act (42 U.S.C. 300s–3) is amended by adding at the
			 end the following new paragraph:
				
					(15)(A)The term rural
				entity includes—
							(i)a rural health clinic, as defined
				in section 1861(aa)(2) of the Social Security
				Act;
							(ii)any medical facility with at least
				1 bed, but with less than 50 beds, that is located in—
								(I)a county that is not part of a
				metropolitan statistical area; or
								(II)a rural census tract of a metropolitan
				statistical area (as determined under the most recent modification of the
				Goldsmith Modification, originally published in the Federal Register on
				February 27, 1992 (57 Fed. Reg. 6725));
								(iii)a hospital that is classified as
				a rural, regional, or national referral center under section 1886(d)(5)(C) of
				the Social Security Act; and
							(iv)a hospital that is a sole
				community hospital (as defined in section 1886(d)(5)(D)(iii) of the
				Social Security Act).
							(B)For purposes of subparagraph (A), the
				fact that a clinic, facility, or hospital has been geographically reclassified
				under the Medicare program under title XVIII of the
				Social Security Act shall not preclude
				a hospital from being considered a rural entity under clause (i) or (ii) of
				subparagraph
				(A).
						.
			(c)Conforming
			 AmendmentsSection 1602 of the Public Health Service Act (42 U.S.C. 300q–2) is
			 amended—
				(1)in subsection
			 (b)(2)(D), by inserting or 1603(a)(2)(B) after
			 1601(a)(2)(B); and
				(2)in subsection
			 (d)—
					(A)in paragraph
			 (1)(C), by striking section 1601(a)(2)(B) and inserting
			 sections 1601(a)(2)(B) and 1603(a)(2)(B); and
					(B)in paragraph
			 (2)(A), by inserting or 1603(a)(2)(B) after
			 1601(a)(2)(B).
					9.Extension of Medicare
			 incentive payment program for physician scarcity areasSection 1833(u)(1) of the Social Security
			 Act (42 U.S.C. 1395l(u)(1)) is amended by striking before January 1,
			 2008 and inserting before January 1, 2009.
		10.Extension of
			 floor on medicare work geographic adjustmentSection 1848(e)(1)(E) of the Social Security
			 Act (42 U.S.C. 1395w–4(e)(1)(E)) is amended by striking before January
			 1, 2007 and inserting before January 1, 2009.
		11.Medicare home
			 health care planning improvements
			(a)In
			 generalSection 1814(a)(2) of the Social Security Act (42 U.S.C.
			 1395f(a)(2)), in the matter preceding subparagraph (A), is amended—
				(1)by striking
			 subparagraph (B) and inserting subparagraphs (B) and
			 (C);
				(2)by inserting
			 (as those terms are defined in section 1861(aa)(5)) after
			 clinical nurse specialist;
				(3)by inserting
			 or home health agency (as the case may be) after
			 facility; and
				(4)by inserting
			 (or in the case of services described in subparagraph (C), a physician
			 assistant (as defined in 1861(aa)(5)) under the supervision of a
			 physician) after collaboration with a physician.
				(b)Conforming
			 amendments(1)Section 1814(a) of the
			 Social Security Act (42 U.S.C. 1395f(a)) is amended—
					(A)in paragraph (2)(C), by inserting
			 a nurse practitioner, a clinical nurse specialist, or a physician
			 assistant (as the case may be) after physician each
			 place it appears;
					(B)in the second sentence, by striking
			 or clinical nurse specialist and inserting clinical nurse
			 specialist, or physician assistant;
					(C)in the third sentence—
						(i)by striking physician
			 certification and inserting certification;
						(ii)by inserting (or on January
			 1, 2007, in the case of regulations to implement the amendments made by section
			 11 of the Rural Hospital and Provider Equity
			 (HoPE) Act of 2006) after 1981; and
						(iii)by striking a physician
			 who and inserting a physician, nurse practitioner, clinical
			 nurse specialist, or physician assistant who; and
						(D)in the fourth sentence, by inserting
			 , nurse practitioner, clinical nurse specialist, or physician
			 assistant after physician.
					(2)Section 1835(a) of the Social
			 Security Act (42 U.S.C. 1395n(a)) is amended—
					(A)in paragraph (2)—
						(i)in the matter preceding
			 subparagraph (A), by inserting or, in the case of services described in
			 subparagraph (A), a physician, or a nurse practitioner or clinical nurse
			 specialist (as those terms are defined in 1861(aa)(5)), who does not have a
			 direct or indirect employment relationship with the home health agency but is
			 working in collaboration with a physician (or a physician assistant (as defined
			 in 1861(aa)(5)) under the supervision of a physician) after a
			 physician; and
						(ii)in subparagraph (A) by inserting
			 a nurse practitioner, a clinical nurse specialist, or a physician
			 assistant (as the case may be) after physician each
			 place it appears;
						(B)in the third sentence, by inserting
			 , nurse practitioner, clinical nurse specialist, or physician assistant
			 (as the case may be) after physician;
					(C)in the fourth sentence—
						(i)by striking physician
			 certification and inserting certification;
						(ii)by inserting (or on January
			 1, 2007, in the case of regulations to implement the amendments made by section
			 11 of the Rural Hospital and Provider Equity
			 (HoPE) Act of 2006) after 1981; and
						(iii)by striking a physician
			 who and inserting a physician, nurse practitioner, clinical
			 nurse specialist, or physician assistant who; and
						(D)in the fifth sentence, by inserting
			 , nurse practitioner, clinical nurse specialist, or physician
			 assistant after physician.
					(3)Section 1861 of the Social Security
			 Act (42 U.S.C. 1395x) is amended—
					(A)in subsection (m)—
						(i)in the matter preceding paragraph
			 (1)—
							(I)by inserting , or a nurse
			 practitioner, clinical nurse specialist, or physician assistant (as those terms
			 are defined in subsection (aa)(5)) after physician the
			 first place it appears; and
							(II)by inserting or a nurse
			 practitioner, clinical nurse specialist, or physician assistant after
			 physician the second place it appears; and
							(ii)in paragraph (3), by inserting
			 or a nurse practitioner, clinical nurse specialist, or physician
			 assistant after physician; and
						(B)in subsection (o)(2)—
						(i)by inserting , nurse
			 practitioners, clinical nurse specialists, or physician assistants (as those
			 terms are defined in subsection (aa)(5)) after
			 physicians; and
						(ii)by inserting , nurse
			 practitioner, clinical nurse specialist, physician assistant, after
			 physician
						(4)Section 1895 of the Social Security
			 Act (42 U.S.C. 1395fff) is amended—
					(A)in subsection (c)(1), by inserting
			 , or the nurse practitioner, clinical nurse specialist, or physician
			 assistant (as those terms are defined in section 1861(aa)(5)), after
			 physician; and
					(B)in subsection (e)—
						(i)in paragraph (1)(A), by inserting
			 , or a nurse practitioner, clinical nurse specialist, or physician
			 assistant (as those terms are defined in section 1861(aa)(5)), after
			 physician; and
						(ii)in paragraph (2)—
							(I)in the heading, by striking
			 Physician
			 certification and inserting Rule of construction regarding requirement for
			 certification; and
							(II)by striking
			 physician.
							(c)Effective
			 DateThe amendments made by this section shall apply to items and
			 services furnished on or after January 1, 2007.
			12.Rural health
			 clinic improvementsSection
			 1833(f) of the Social Security Act (42
			 U.S.C. 1395l(f)) is amended—
			(1)in paragraph (1),
			 by striking , and at the end and inserting a semicolon;
			(2)in paragraph
			 (2)—
				(A)by inserting
			 (before 2007) after in a subsequent year;
			 and
				(B)by striking the
			 period at the end and inserting a semicolon; and
				(3)by adding at the
			 end the following new paragraphs:
				
					(3)in 2007, at $82
				per visit; and
					(4)in a subsequent
				year, at the limit established under this subsection for the previous year
				increased by the percentage increase in the MEI (as so defined) applicable to
				primary care services (as so defined) furnished as of the first day of that
				year.
					
			13.Community
			 health center collaborative access expansionSection 330 of the
			 Public Health Service Act (42 U.S.C.
			 254b) is amended by adding at the end the following:
			
				(s)Miscellaneous
				Provisions
					(1)Rule of
				construction with respect to rural health clinics
						(A)In
				generalNothing in this section shall be construed to prevent a
				community health center from contracting with a federally certified rural
				health clinic (as defined by section 1861(aa)(2) of the
				Social Security Act) for the delivery
				of primary health care services that are available at the rural health clinic
				to individuals who would otherwise be eligible for free or reduced cost care if
				that individual were able to obtain that care at the community health center.
				Such services may be limited in scope to those primary health care services
				available in that rural health clinic.
						(B)AssurancesIn
				order for a rural health clinic to receive funds under this section through a
				contract with a community health center under paragraph (1), such rural health
				clinic shall establish policies to ensure—
							(i)nondiscrimination
				based upon the ability of a patient to pay; and
							(ii)the
				establishment of a sliding fee scale for low-income
				patients.
							.
		14.Applying add-on
			 policy for home health services furnished in a rural area for
			 2007Section 421 of Medicare
			 Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law
			 108–173; 117 Stat. 2283), as amended by section 5201(b) of the Deficit
			 Reduction Act of 2005 (Public Law 109–171), is amended—
			(1)in the heading,
			 by striking One-year and inserting
			 Temporary; and
			(2)in subsection (a), by striking
			 before January 1, 2007 and inserting before January 1,
			 2008.
			15.Use of medical
			 conditions for coding ambulance servicesSection 1834(l)(7) of the
			 Social Security Act (42 U.S.C.
			 1395m(l)(7)) is amended to read as follows:
			
				(7)Coding
				system
					(A)In
				generalThe Secretary shall, in accordance with section
				1173(c)(1)(B) and not later than January 1, 2007, establish a mandatory system
				or systems for the coding of claims for ambulance services for which payment is
				made under this subsection, including a code set specifying the medical
				condition of the individual who is transported and the level of service that is
				appropriate for the transportation of an individual with that medical
				condition.
					(B)Medical
				conditionsThe code set established under subparagraph (A) shall
				take into account the list of medical conditions developed in the course of the
				negotiated rulemaking process conducted under paragraph
				(1).
					.
		16.Extension of
			 increased Medicare payments for ground ambulance services in rural
			 areasSection 1834(l)(13) of
			 the Social Security Act (42 U.S.C. 1395m(l)(13)) is amended—
			(1)in subparagraph
			 (A), in the matter preceding clause (i), by striking before January 1,
			 2007 and inserting before January 1, 2008;
			(2)in subparagraph
			 (B), in the heading, by striking after 2006 and inserting
			 after
			 2007.
			17.Improvement in
			 payments to retain emergency and other capacity for ambulances in rural
			 areas
			(a)In
			 GeneralSection 1834(l) of the Social Security Act (42 U.S.C. 1395m(l)) is
			 amended by adding at the end the following new paragraph:
				
					(15)Additional
				payments for providers furnishing ambulance services in rural areas
						(A)In
				generalIn the case of ground ambulance services furnished on or
				after January 1, 2007, for which the transportation originates in a rural area
				(as determined under subparagraph (B)), the Secretary shall provide for a
				percent increase in the base rate of the fee schedule for a trip identified
				under this subsection.
						(B)Identification
				of rural areasThe Secretary, in consultation with the Office of
				Rural Health Policy, shall use the Rural-Urban Commuting Areas (RUCA) coding
				system, adopted by that Office, to designate rural areas for the purposes of
				this paragraph. A rural area is any area in RUCA levels 2 through 10 and any
				unclassified area.
						(C)Tiering of
				rural areasThe Secretary shall designate 4 tiers of rural areas,
				using a ZIP Code population-based methodology generated by the RUCA coding
				system, as follows:
							(i)Tier
				1A rural area that is a high metropolitan commuting area, in
				which 30 percent or more of the commuting flow is to an urban area, as
				designated by the Bureau of the Census (RUCA level 2).
							(ii)Tier
				2A rural area that is a low metropolitan commuting area, in
				which less than 30 percent of the commuting flow is to an urban area or to a
				large town, as designated by the Bureau of the Census (RUCA levels 3–6).
							(iii)Tier
				3A rural area that is a small town core, as designated by the
				Bureau of the Census, in which no significant portion of the commuting flow is
				to an area of population greater than 10,000 people (RUCA levels 7–9).
							(iv)Tier
				4A rural area in which there is no dominant commuting flow (RUCA
				level 10) and any unclassified area.
							The
				Secretary shall consult with the Office of Rural Health Policy not less often
				than every 2 years to update the designation of rural areas in accordance with
				any changes that are made to the RUCA system.(D)Payment
				adjustments for trips in rural areasThe Secretary shall adjust
				the payment rate under this section for ambulance trips that originate in each
				of the tiers established in subparagraph (C) according to the national average
				cost of full-cost providers for providing ambulance services in each such
				tier.
						.
			(b)Review of
			 Payments for Rural Ambulance Services and Report to Congress
				(1)ReviewNot
			 later than July 1, 2009, the Secretary of Health and Human Services shall
			 review the system for adjusting payments for rural ambulance services under
			 section 1834(l)(15) of the Social Security
			 Act, as added by subsection (a), to determine the adequacy and
			 appropriateness of such adjustments. In conducting such review, the Secretary
			 shall consult with providers and suppliers affected by such adjustments and
			 with representatives of the ambulance industry generally to determine—
					(A)whether such
			 adjustments adequately cover the additional costs incurred in serving areas of
			 low population density; and
					(B)whether the
			 tiered structure for making such adjustments appropriately reflects the
			 difference in costs of providing services in different types of rural
			 areas.
					(2)ReportNot
			 later than January 1, 2010, the Secretary shall submit to Congress a report on
			 the review conducted under paragraph (1) together with any recommendations for
			 revision to the systems for adjusting payments for ambulance services in rural
			 areas that the Secretary of Health and Human Services determines
			 appropriate.
				(c)Conforming
			 Amendments(1)Section 1834(l) of the
			 Social Security Act (42 U.S.C.
			 1395m(l)), as amended by subsection (a), is amended by adding at the end the
			 following new paragraph:
					
						(16)Designation of
				rural areas for mileage payment purposesIn establishing any
				differential in the amount of payment for mileage between rural and urban areas
				in the fee schedule established under paragraph (1), the Secretary shall, in
				the case of ambulance services furnished on or after January 1, 2007, identify
				rural areas in the same manner as provided in paragraph
				(15)(B).
						.
				(2)Section 1834(l)(12)(A) of the Social
			 Security Act (42 U.S.C. 1395m(l)(12)(A)) is amended by striking January
			 1, 2010 and inserting January 1, 2007.
				(3)Section 1834(l)(13)(A)(i) of the
			 Social Security Act (42 U.S.C.
			 1395m(l)(13)(A)(i)) is amended—
					(A)by inserting (or in the case of
			 such services furnished in 2007, in a rural area identified by the Secretary
			 under paragraph (15)(B)) after such paragraph;
			 and
					(B)by striking paragraphs (11) and
			 (12) and inserting paragraphs (11), (12), and
			 (15).
					18.Coverage of
			 marriage and family therapist services and mental health counselor services
			 under part B of the Medicare program
			(a)Coverage of
			 Services
				(1)In
			 generalSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)), as
			 amended by section 5112 of the Deficit Reduction Act of 2005 (Public Law
			 109–171), is amended—
					(A)in subparagraph
			 (Z), by striking and at the end;
					(B)in subparagraph
			 (AA), by inserting and at the end; and
					(C)by adding at the
			 end the following new subparagraph:
						
							(BB)marriage and family therapist
				services (as defined in subsection (ccc)(1)) and mental health counselor
				services (as defined in subsection
				(ccc)(3));
							.
					(2)DefinitionsSection
			 1861 of the Social Security Act (42
			 U.S.C. 1395x), as amended by section 5112 of the Deficit Reduction Act of 2005
			 (Public Law 109–171), is amended by adding at the end the following new
			 subsection:
					
						(ccc)Marriage and
				Family Therapist Services; Marriage and Family Therapist; Mental Health
				Counselor Services; Mental Health Counselor(1)The term marriage
				and family therapist services means services performed by a marriage and
				family therapist (as defined in paragraph (2)) for the diagnosis and treatment
				of mental illnesses, which the marriage and family therapist is legally
				authorized to perform under State law (or the State regulatory mechanism
				provided by State law) of the State in which such services are performed, as
				would otherwise be covered if furnished by a physician or as an incident to a
				physician’s professional service, but only if no facility or other provider
				charges or is paid any amounts with respect to the furnishing of such
				services.
							(2)The term marriage and family
				therapist means an individual who—
								(A)possesses a master’s or doctoral
				degree which qualifies for licensure or certification as a marriage and family
				therapist pursuant to State law;
								(B)after obtaining such degree has
				performed at least 2 years of clinical supervised experience in marriage and
				family therapy; and
								(C)in the case of an individual
				performing services in a State that provides for licensure or certification of
				marriage and family therapists, is licensed or certified as a marriage and
				family therapist in such State.
								(3)The term mental health
				counselor services means services performed by a mental health counselor
				(as defined in paragraph (4)) for the diagnosis and treatment of mental
				illnesses which the mental health counselor is legally authorized to perform
				under State law (or the State regulatory mechanism provided by the State law)
				of the State in which such services are performed, as would otherwise be
				covered if furnished by a physician or as incident to a physician’s
				professional service, but only if no facility or other provider charges or is
				paid any amounts with respect to the furnishing of such services.
							(4)The term mental health
				counselor means an individual who—
								(A)possesses a master’s or doctor’s
				degree in mental health counseling or a related field;
								(B)after obtaining such a degree has
				performed at least 2 years of supervised mental health counselor practice;
				and
								(C)in the case of an individual
				performing services in a State that provides for licensure or certification of
				mental health counselors or professional counselors, is licensed or certified
				as a mental health counselor or professional counselor in such
				State.
								.
				(3)Provision for
			 payment under part BSection 1832(a)(2)(B) of the
			 Social Security Act (42 U.S.C.
			 1395k(a)(2)(B)) is amended by adding at the end the following new
			 clause:
					
						(v)marriage and
				family therapist services and mental health counselor
				services;
						.
				(4)Amount of
			 paymentSection 1833(a)(1) of the Social Security Act (42 U.S.C. 1395l(a)(1)) is
			 amended—
					(A)by striking
			 and (V) and inserting (V); and
					(B)by inserting
			 before the semicolon at the end the following: , and (W) with respect to
			 marriage and family therapist services and mental health counselor services
			 under section 1861(s)(2)(BB), the amounts paid shall be 80 percent of the
			 lesser of the actual charge for the services or 75 percent of the amount
			 determined for payment of a psychologist under subparagraph (L).
					(5)Exclusion of
			 marriage and family therapist services and mental health counselor services
			 from skilled nursing facility prospective payment systemSection
			 1888(e)(2)(A)(ii) of the Social Security
			 Act (42 U.S.C. 1395yy(e)(2)(A)(ii)) is amended by inserting
			 marriage and family therapist services (as defined in section
			 1861(ccc)(1)), mental health counselor services (as defined in section
			 1861(ccc)(3)), after qualified psychologist
			 services,.
				(6)Inclusion of
			 marriage and family therapists and mental health counselors as practitioners
			 for assignment of claimsSection 1842(b)(18)(C) of the
			 Social Security Act (42 U.S.C.
			 1395u(b)(18)(C)) is amended by adding at the end the following new
			 clauses:
					
						(vii)A marriage and family therapist (as
				defined in section 1861(ccc)(2)).
						(viii)A mental health counselor (as
				defined in section
				1861(ccc)(4)).
						.
				(b)Coverage of
			 Certain Mental Health Services Provided in Certain Settings
				(1)Rural health
			 clinics and federally qualified health centersSection
			 1861(aa)(1)(B) of the Social Security
			 Act (42 U.S.C. 1395x(aa)(1)(B)) is amended by striking or by
			 a clinical social worker (as defined in subsection (hh)(1)), and
			 inserting , by a clinical social worker (as defined in subsection
			 (hh)(1)), by a marriage and family therapist (as defined in subsection
			 (ccc)(2)), or by a mental health counselor (as defined in subsection
			 (ccc)(4)),.
				(2)Hospice
			 programsSection 1861(dd)(2)(B)(i)(III) of the
			 Social Security Act (42 U.S.C.
			 1395x(dd)(2)(B)(i)(III)) is amended by inserting or one marriage and
			 family therapist (as defined in subsection (ccc)(2)) after
			 social worker.
				(c)Authorization
			 of Marriage and Family Therapists to Develop Discharge Plans for Post-Hospital
			 ServicesSection 1861(ee)(2)(G) of the
			 Social Security Act (42 U.S.C.
			 1395x(ee)(2)(G)) is amended by inserting marriage and family therapist
			 (as defined in subsection (ccc)(2)), after social
			 worker,.
			(d)Effective
			 DateThe amendments made by this section shall apply with respect
			 to services furnished on or after January 1, 2007.
			19.Medicare remote
			 monitoring pilot projects
			(a)Pilot
			 projects
				(1)In
			 generalNot later than 9
			 months after the date of enactment of this Act, the Secretary of Health and
			 Human Services (in this section referred to as the Secretary)
			 shall conduct pilot projects under title XVIII of the Social Security Act for
			 the purpose of providing incentives to home health agencies to utilize home
			 monitoring and communications technologies that—
					(A)enhance health
			 outcomes for Medicare beneficiaries; and
					(B)reduce
			 expenditures under such title.
					(2)Site
			 requirements
					(A)Urban and
			 RuralThe Secretary shall conduct the pilot projects under this
			 section in both urban and rural areas.
					(B)Site in a small
			 stateThe Secretary shall conduct at least 3 of the pilot
			 projects in a State with a population of less than 1,000,000.
					(3)Definition of
			 home health agencyIn this section, the term home health
			 agency has the meaning given that term in section 1861(o) of the Social
			 Security Act (42 U.S.C. 1395x(o)).
				(b)Medicare
			 beneficiaries within the scope of projectsThe Secretary shall
			 specify the criteria for identifying those Medicare beneficiaries who shall be
			 considered within the scope of the pilot projects under this section for
			 purposes of the application of subsection (c) and for the assessment of the
			 effectiveness of the home health agency in achieving the objectives of this
			 section. Such criteria may provide for the inclusion in the projects of
			 Medicare beneficiaries who begin receiving home health services under title
			 XVIII of the Social Security Act after the date of the implementation of the
			 projects.
			(c)Incentives
				(1)Performance
			 targetsThe Secretary shall establish for each home health agency
			 participating in a pilot project under this section a performance target using
			 one of the following methodologies, as determined appropriate by the
			 Secretary:
					(A)Adjusted
			 historical performance targetThe Secretary shall establish for
			 the agency—
						(i)a
			 base expenditure amount equal to the average total payments made to the agency
			 under parts A and B of title XVIII of the Social Security Act for Medicare
			 beneficiaries determined to be within the scope of the pilot project in a base
			 period determined by the Secretary; and
						(ii)an
			 annual per capita expenditure target for such beneficiaries, reflecting the
			 base expenditure amount adjusted for risk and adjusted growth rates.
						(B)Comparative
			 performance targetThe Secretary shall establish for the agency a
			 comparative performance target equal to the average total payments under such
			 parts A and B during the pilot project for comparable individuals in the same
			 geographic area that are not determined to be within the scope of the pilot
			 project.
					(2)IncentiveSubject
			 to paragraph (3), the Secretary shall pay to each participating home care
			 agency an incentive payment for each year under the pilot project equal to a
			 portion of the Medicare savings realized for such year relative to the
			 performance target under paragraph (1).
				(3)Limitation on
			 expendituresThe Secretary shall limit incentive payments under
			 this section in order to ensure that the aggregate expenditures under title
			 XVIII of the Social Security Act (including incentive payments under this
			 subsection) do not exceed the amount that the Secretary estimates would have
			 been expended if the pilot projects under this section had not been
			 implemented.
				(d)Waiver
			 authorityThe Secretary may waive such provisions of titles XI
			 and XVIII of the Social Security Act as the Secretary determines to be
			 appropriate for the conduct of the pilot projects under this section.
			(e)Report to
			 CongressNot later than 5 years after the date that the first
			 pilot project under this section is implemented, the Secretary shall submit to
			 Congress a report on the pilot projects. Such report shall contain a detailed
			 description of issues related to the expansion of the projects under subsection
			 (f) and recommendations for such legislation and administrative actions as the
			 Secretary considers appropriate.
			(f)ExpansionIf
			 the Secretary determines that any of the pilot projects under this section
			 enhance health outcomes for Medicare beneficiaries and reduce expenditures
			 under title XVIII of the Social Security Act, the Secretary may initiate
			 comparable projects in additional areas.
			(g)Incentive
			 payments have no effect on other Medicare payments to agenciesAn
			 incentive payment under this section—
				(1)shall be in
			 addition to the payments that a home health agency would otherwise receive
			 under title XVIII of the Social Security Act for the provision of home health
			 services; and
				(2)shall have no
			 effect on the amount of such payments.
				20.Facilitating
			 the provision of telehealth services across State lines
			(a)In
			 generalFor purposes of expediting the provision of telehealth
			 services, for which payment is made under the Medicare program, across State
			 lines, the Secretary of Health and Human Services shall, in consultation with
			 representatives of States, physicians, health care practitioners, and patient
			 advocates, encourage and facilitate the adoption of provisions allowing for
			 multistate practitioner practice across State lines.
			(b)DefinitionsIn
			 subsection (a):
				(1)Telehealth
			 serviceThe term telehealth service has the meaning
			 given that term in subparagraph (F) of section 1834(m)(4) of the
			 Social Security Act (42 U.S.C.
			 1395m(m)(4)).
				(2)Physician,
			 practitionerThe terms physician and
			 practitioner have the meaning given those terms in subparagraphs
			 (D) and (E), respectively, of such section.
				(3)Medicare
			 programThe term Medicare program means the
			 program of health insurance administered by the Secretary of Health and Human
			 Services under title XVIII of the Social Security
			 Act (42 U.S.C. 1395 et seq.).
				
